C. A. *11368th Cir. [Certiorari granted, ante, p. 1089.] Motion of local exchange carriers regarding oral argument granted. Two hours are allotted for oral argument; the first hour is limited to the jurisdictional issue, and the second hour is limited to the nonjuris-dietional issues. Divided argument is granted with respect to the jurisdictional issue to be divided as follows: petitioners/cross-respondents, 30 minutes; state respondents/cross-petitioners, 15 minutes; private respondents/eross-petitioners, 15 minutes. Motion of respondent California for divided argument and for additional time for oral argument denied.
Justice O’Connor took no part in the consideration or decision of these motions.